UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PEDRO ARANA,

                            Petitioner,
                                                                     ORDER
              v.
                                                               19 Civ. 7924 (PGG)
 WILLIAM BARR, Attorney General of the
 United States; KEVIN MCALEENAN,
 Acting Secretary of the U.S. Department of
 Homeland Security; MATTHEW
 ALBENCE, ACTING DIRECTOR, U.S.
 Immigration and Customs Enforcement;
 JAMES MCHENRY, Director, Executive
 Office of Immigration Review; THOMAS
 DECKER, New York Field Office Director
 for U.S. Immigration and Customs
 Enforcement,

                            Respondents.

PAUL G. GARDEPHE, U.S.D.J.:

               In an April 7, 2020 emergency motion (Dkt. Nos. 29-32), Petitioner asks this

Court to order his release from ICE custody, asserting that the immigration judge violated this

Court’s April 3, 2020 order (Dkt. No. 28) concerning Petitioner’s bond hearing. In that Order,

this Court directed that, at the bond hearing, the immigration judge should consider alternatives

to detention and require Respondents to demonstrate, by clear and convincing evidence, that

continued detention is appropriate. Petitioner claims that the immigration judge violated both

aspects of this Court’s Order. Respondents are directed to respond to the motion by April 9,
2020. Respondents’ submission will include a transcript of the April 7, 2020 bond hearing.

Dated: New York, New York
       April 8, 2020




                                               2
